          Case 9:20-cv-00127-DLC Document 3 Filed 08/25/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

  MOUNTAIN WEST FARM BUREAU
  MUTUAL INSURANCE COMPANY,                          CV 20-127-M-DLC-KLD

                       Plaintiff,
                                                      ORDER OF RECUSAL
  vs.

  CRAIG A. NEESVIG, SHANA
  NEESVIG, STEPHANIE RASH, and
  CHRISTOPHER RASH,

                       Defendants.

        I hereby recuse myself from this matter on the ground that I was previously

a partner at the law firm of Garlington Lohn and Robinson. Accordingly, I ask that

this case be reassigned.

              DATED this 24th day of August, 2020.



                                    Kathleen L. DeSoto
                                    United States Magistrate Judge
